Citation Nr: 0609493	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  99-06 711A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints, to include the knees, hands, elbows, and 
left shoulder.

2.  Entitlement to service connection for a right shoulder 
disorder, to include a rotator cuff tear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1969.  
He served in the National Guard from February 1976 to August 
1981 and from May 1985 to May 1994, with sporadic periods of 
active duty, including from August 1980 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Louisville, Kentucky, which denied service connection for 
bilateral hearing loss, psoriasis, a bilateral shoulder 
condition, and arthritis of multiple joints, including 
bilateral knees, hands, and elbows.  The veteran perfected an 
appeal as to all issues.  By rating decision in September 
2001, the RO granted service connection for hypertrophic 
lupus erythematosus (claimed as psoriasis) and assigned an 
initial rating of 10 percent, which the veteran appealed.  By 
a decision in August 2002, the Board granted service 
connection for bilateral hearing loss and also granted 
increases in the veteran's initial rating for hypertrophic 
lupus erythematosus.  The Board referred the remaining issues 
to the Board's Evidentiary Development Unit (EDU) pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  However, while the matter was 
still pending at the EDU, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 
38 C.F.R. § 19.9(a)(2).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003) (hereinafter DAV).  For a short time the EDU continued 
to develop evidence under specific circumstances.  See 
VAOPGCPREC 1-03.  But ultimately, VA determined that the 
Veterans Benefits Administration would resume all development 
functions.  Consequently, the Board remanded the case to RO 
via the Appeals Management Center (AMC) in September 2003 and 
October 2004 for further evidentiary development.

The appeal is REMANDED to the RO via the AMC in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

Since the previous remand of October 2004, the veteran's 
service personnel records have been associated with the file.  
A review of these records indicates that the veteran served 
on active duty from May 1968 to May 1969.  In addition, he 
served in the National Guard from February 1976 to August 
1981 and from May 1985 to May 1994, with a period of active 
duty or active duty for training (ADT) for 16 days from May 
to June 1976, 16 days from May to June 1977, 16 days from 
June to July 1978, 16 days in June 1979, 365 days from August 
1980 to August 1981, and  for 97 days from February to May 
1991.  He also performed ADT on various dates, including as 
follows:

May 1985 to May 1986- 20 days;
May 1986 to May 1987- 15 days; 
May 1987 to May 1988- 17 days;
May 1988 to May 1989- 58 days;
May 1989 to May 1990- 33 days;
May 1990 to May 1991- 114 days (includes 97 days of extended 
active duty);
May 1991 to May 1992- 14 days;
May 1992 to May 1993- 80 days;
May 1993 to May 1994- 21 days.

The veteran attributes his arthritis to cold weather, 
sleeping on the ground, and heavy lifting while doing 
training.  (Board Video Conference Transcript (T.) at pp. 7-
8)  He attributes his right shoulder disability to a specific 
injury as well as general heavy lifting.  (T. at p. 8)  He 
underwent a VA examination in July 2005 to determine the 
nature and etiology of his claimed multiple joint arthritis 
and right shoulder disability.  The Board carefully reviewed 
the examination report and finds the examination to be 
inadequate.  Although the examiner notes that he reviewed the 
veteran's claims file, he provides no discussion whatsoever 
of the veteran's terms of service or his status.  As outlined 
herein, the record reveals that the veteran's service is 
encompassed by various periods of active duty, active duty 
for training, and inactive duty for training (IDT).  It is 
also significant to note that the veteran did not serve 
continuously from August 1969 to May 1994; rather, he had 
breaks in his service.  A review of service personnel records 
indicates he was in civilian status from December 1970 to 
February 1976 and from August 1981 to May 1985.  As the Board 
observed in its October 2004 remand, entitlement to service 
connection may depend in part on whether relevant service 
constituted ADT or IDT.

Service connection can be awarded for disability resulting 
directly from service if that service represents "active 
military, naval or air service."  When the service in 
question is not "active duty," see 38 U.S.C.A. §§ 101(21) 
(West 2002), but instead represents reserve and/or National 
Guard duty, particular definitions of "active military, 
naval or air service" are to be observed.  "Active 
military, naval or air service" includes any ADT if the 
individual performing the service is disabled from an injury 
or disease incurred or aggravated during the service.  IDT 
may qualify as "active military, naval or air service" only 
if the individual is disabled from an injury incurred or 
aggravated during the IDT.  38 U.S.C.A. §§ 101(22)-(24) (West 
2002).  Therefore, the periods and nature of the service of a 
claimant bear directly on whether he may be entitled to 
service connection for a current disability.  Because Reserve 
and National Guard service are by definition episodic, 
careful review of the periods of service is required to 
assess whether there has been demonstrated in-service 
incurrence or aggravation of injury or disease and a specific 
link between the in-service condition and the claimed current 
disability.  Since the VA examiner did not include any 
discussion of the veteran's service in his medical history, 
it cannot be determined whether he took this information into 
consideration.  

The Board also observed additional inadequacies in the 
report.  The diagnosis is inflammatory arthritis with lupus 
per history.  It is unclear whether the "per history" 
refers exclusively to lupus or to both inflammatory arthritis 
and lupus.  The examiner also fails to address the veteran's 
right shoulder disorder in his diagnoses or state an opinion 
as to whether the veteran has a right shoulder disorder that 
is related to service.  The Board noted the examiner states 
that he was unable to document an injury of the right rotator 
cuff in service medical records, but that statement does not 
definitively resolve the matter.  The examiner also refers to 
a periodic physical examination from 1979; the Board was 
unable to locate any report documenting such an event took 
place.  The Board also noted with regard to the veteran's 
service medical records, that during the August 1980 
enlistment physical examination, the veteran complained of 
pain with abduction and rotation of both shoulders.  The 
examiner noted full range of motion to hands and arthritis to 
shoulders and hands.  For these reasons, the Board finds that 
additional medical evidence is needed. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
The RO's attention is directed to 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 
2006) (requiring VCAA notice to include 
the five elements of a service connection 
claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between 
the veteran's service and the disability; 
(4) degree of disability; and (5) 
effective date of the disability.)  The 
RO should provide the appellant written 
notification specific to his claim for 
service connection for arthritis of 
multiple joints, to include the knees, 
hands, elbows, and left shoulder and 
service connection for a right shoulder 
disorder, to include a rotator cuff tear, 
of the impact of the notification 
requirements on the claims.  The 
appellant should further be requested to 
submit all evidence in his possession 
that pertains to his claims.

2.  The veteran should be afforded a VA 
joints examination to determine the 
nature and etiology of the arthritis of 
multiple joints, to include the knees, 
hands, elbows, and left shoulder, if 
present, and right shoulder disorder, 
to include a rotator cuff tear, if 
present.  The claims file must be made 
available to the examiner, and the 
examiner is requested to confirm that 
pertinent documents therein, including 
a copy of this remand, were reviewed.  
All tests and studies thought necessary 
by the examiner should be performed.

In the examination report, the examiner 
should report all arthritis of the 
joints, to include the knees, hands, 
elbows, and left shoulder that is found 
and all diagnoses of a disorder of the 
right shoulder that are found, 
including a rotator cuff tear or 
residuals thereof.  The examiner should 
state an opinion for each disorder 
found whether it is at least as likely 
as not (50 percent likelihood or 
greater) the result of, or otherwise 
etiologically related to, injury or 
disease that the veteran incurred 
during any service, and (b) if it is 
determined that any of the veteran's 
disorders pre-existed his active 
service from August 1980 to August 
1981, the examiner is asked to opine 
(yes or no) whether the veteran's 
disorder(s) were aggravated during or 
as the result of any incident in 
service after August 1980.  The 
clinician should note that aggravation 
is defined for legal purposes as a 
chronic worsening of the underlying 
condition, beyond its natural 
progression, versus a temporary flare-
up of symptoms.  The examiner should 
state an opinion as to when 
(approximate year and month) during 
service the disorder(s) in question had 
its onset.

If the examiner cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide a 
rationale for any opinion provided.

3.  The appellant is advised that 
failure to report for the scheduled 
examination may have adverse 
consequences to his claim as the 
information requested on this 
examination addresses questions of 
symptomatology that are vital in his 
claim.  38 C.F.R. § 3.655 (2005); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

4.  Thereafter, the AMC should ensure 
that no other notification or 
development action, in addition to that 
directed above, is required.  If further 
action is required, the AMC should 
undertake it before further adjudication 
of the claim.

5.  Thereafter, the AMC should 
readjudicate the claims for service 
connection for arthritis of multiple 
joints, to include the knees, hands, 
elbows, and left shoulder, and service 
connection for a right shoulder 
disorder, to include a rotator cuff 
tear.  If the claims remain denied, the 
appellant and his representative should 
be furnished an appropriate SSOC, and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

